            Case 1:21-cr-00028-APM Document 85 Filed 03/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :      CRIMINAL NO. 21-cr-28 (APM)
                 v.                            :
                                               :
THOMAS CALDWELL,                               :
DONOVAN CROWL,                                 :
JESSICA WATKINS,                               :
SANDRA PARKER,                                 :
BENNIE PARKER,                                 :
GRAYDON YOUNG,                                 :
LAURA STEELE,                                  :
KELLY MEGGS, and                               :
CONNIE MEGGS,                                  :
                                               :
                        Defendants.            :

                                   NOTICE OF APPEARANCE

          The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court that Special Assistant United States Attorney

Louis Manzo is entering his appearance in the above-captioned matter as counsel for the United

States.

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793

                                           By:_____/s/________________
                                              Louis Manzo
                                              Special Assistant United States Attorney
                                              Mass Bar No. 688337
                                              Louis Manzo
                                              1400 New York Ave
                                              Washington, D.C. 20530
                                              202-262-6570
                                              Louis.manzo@usdoj.gov
